DETAILED ACTION
In this Office Action, original claims 1-7 filed on June 18th, 2020 were evaluated on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a display control unit” in claim 1;
“a pressure change rate acquisition unit” in clam 3;
“a pressure control unit” in claim 5;
“a blood pressure calculation unit” in claim 5;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The structure of the aforementioned claim limitations are as follows:
The “display control unit” of claim 1 is disclosed as being a CPU (applicant’s specification paragraph 0018)
The “pressure change rate acquisition unit” is disclosed as being a CPU (applicant’s specification paragraph 0024)
The “pressure control unit” of claim 5 is disclosed as being a CPU (applicant’s specification paragraph 0018);
The “blood pressure calculation unit” of claim 5 is disclosed as being a CPU (applicant’s specification paragraph 0018);



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “A sphygmomanometer electronically displaying as a graph a pressure of a blood pressure measurement cuff pressing a measurement site on a display screen” renders the claim indefinite. It is unclear if the phrase “on a display screen” refers to the graph being displayed “on a display screen”, or if it is referring to a blood pressure measurement cuff pressing a measurement site “on a display screen”. In addition, the claim language is grammatically awkwardly, obscuring the intended meaning. As a result, the scope of the claim is indefinite. 
”. 
Further regarding claim 1, the claim limitation “a frame that spatially demarcates a region in which the display screen is displayed” renders the claim indefinite. It is unclear how a “display screen” (which is understood to be a physical device on which things are displayed) may be “displayed” itself. As a result, it is unclear what is meant by the claim limitation, rendering the claim indefinite. 
For purposes of examination the claim will be read as if it were written “a frame that spatially demarcates the display screen”.
Further regarding claim 1, the claim limitation “a scale indication displayed along one direction on the display screen so as to make a value of pressure readable” renders the claim indefinite. The term “readable” is a relative term which renders the claim indefinite. The term “readable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear what structural limitations the scale indication must meet in order to make a value of pressure readable. Furthermore, the term “a value of pressure” renders the claim indefinite. It is unclear if the “a value of pressure” is referring to a value of “a pressure of a blood pressure measurement cuff pressing a measurement site”, or if it referring to a different pressure. As a result, the scope of the claim is indefinite.
For purposes of examination, the claim will be read as if it were written “a scale indication displayed along one direction of the display screen”. 
Further regarding claim 1, the claim limitation “a mark displayed on the display screen so as to represent a pressure of the cuff by a position of the mark with respect to the scale indication” renders the claim indefinite. It is unclear if “a pressure of the cuff” is referring to “a pressure of a blood pressure 
For purposes of examination, the claim will be read as if it were written “a mark displayed on the display screen so as to represent the pressure of the blood pressure cuff by a position of the mark with respect to the scale indication”. 
Further regarding claim 1, the claim limitation “a display control unit configured to perform control to slide the scale indication with respect to the frame along the one direction at a slide speed corresponding to a predetermined pressure change rate or a pressure change rate obtained by actual measurement in a pressurizing process or a depressurizing process of the cuff so that the mark falls within the frame when the pressure changes”. Firstly, the claim limitation is grammatically awkward, obscuring its meaning. Secondly, it is unclear what is meant by phrase “slide the scale indication with respect to the frame along the one direction”. Specifically, it is unclear if the claim intends to impart the limitation that the display control unit adjusts the display of the scale indication relative to the frame of the display screen, or if the phrase intends to impart some other limitation. It is also unclear what is meant by the term “slide”, as it is unclear if it intends to impart a meaning similar to “move”, “scale”, “adjust”, or some other meaning. Thirdly, it is unclear what is meant by “at a slide speed corresponding to a predetermined pressure change rate or a pressure change rate obtained by actual measurement in a pressurizing process or a depressurizing process of the cuff”. It is unclear how “a slide speed” may “correspond” to a pressure change rate. For example, it is unclear if the “slide speed” must have a similar numeric value to a pressure change rate, or if the claim intends to impart some other limitation. Lastly, it is unclear what is meant by “so that the mark falls within the frame when the pressure changes”. The frame is understood to be surrounding the display screen (see applicant’s specification Figure 1, element 500F and paragraph 0010). Furthermore, the claim recites that the mark is “displayed on the displayed screen”. Therefore, it is unclear under what conditions the mark does not fall within the 
For purposes of examination, the claim will be read as if it were written “a display control unit configured to adjust the display of the scale indication so that the mark represents the pressure of the blood pressure cuff as the pressure changes”. 
Further regarding claim 1, the claim limitation “the sphygmomanometer comprising…. a scale indication… a mark” renders the claim indefinite. A “scale indication” and “mark” are understood to be visual indicators displayed on a display screen, not tangible, structural elements of the device. As a result, it is unclear how a sphygmomanometer may “comprise” of “a scale indication” and “a mark” (as these features are understood to be intangible visual displays). Clarification is requested. 
For purposes of examination, the claim will be read as if it were written “the sphygmomanometer comprising:
a frame…..
 a processor configured to display: 
a scale indication... and;
 a mark….; and
a display control unit…”. 
Regarding claim 2, “wherein when the mark indicates an inside of a predetermined allowable range from a center of the scale indication displayed within the frame, the display control unit performs control to stop the scale indication with respect to the frame regardless of a change in the pressure” renders the claim indefinite. Firstly, the claim is grammatically awkward, obscuring its intended meaning. Secondly, it is unclear what is meant by “the mark indicates an inside of a predetermined allowable range from a center of the scale indication displayed within the frame”. Specifically, it is unclear what is meant by term “indicates”. For example, it is unclear if the term “indicates” is intended 
For purposes of examination, the claim will be read as if it were written “wherein when the position of the mark is inside of a predetermined allowable range the display control unit stops adjusting the scale indication”. 
Regarding claim 3, the claim limitation “a pressure change rate acquisition unit configured to remove from the pressure of the cuff a pressure fluctuation component produced by a pulse wave occurred by the measurement site to obtain a steady pressure change rate at least for a certain period of time as the pressure change rate obtained by the actual measurement” renders the claim indefinite. Firstly, the claim is grammatically awkward, obscuring its intended meaning. Secondly, it is unclear what is meant by the phrase “configured to remove from the pressure of the cuff a pressure fluctuation component”. Specifically, it is unclear how what is meant by the phrase “remove from the pressure of the cuff”. For example, it is unclear if the pressure change rate acquisition unit is configured to physically change the pressure of the cuff (i.e. remove from the pressure of the cuff), or if the claim intends to impart some other limitation, such as the pressure change rate acquisition unit being configured to 
For purposes of examination, the claims will be read as if they were written “a pressure change rate acquisition unit configured to extract a pressure fluctuation component produced by a pulse wave measured at the measurement site”.  
Regarding claim 4, the claim limitation “wherein the scale indication is displayed along a longitudinal direction as the one direction on the display screen, the mark is a column graph extending in the longitudinal direction along the scale indication, and the display control unit slides the scale indication along the longitudinal direction” renders the claim indefinite. It is unclear what is meant by the term “slide”. Specifically, it is unclear if the term “slide” intends to impart a meaning similar to “move”, “scale”, “adjust”, or some other meaning. Clarification is requested. 
For purposes of examination, the claim will be read as if it were written “wherein the scale indication is displayed along a longitudinal direction of the display screen, the mark is a column graph 
Regarding claim 6, the claim limitation “wherein a pressure range indicated by the scale indication displayed within the frame corresponds to a range of 100 mmHg to 110 mmHg being a part within a range from a minimum indication 0 mmHg to a maximum indication 300 mmHg” renders the claim indefinite. The claim is not grammatically correct, obscuring its meaning. Furthermore, it is unclear what is meant by “a range of 100 mmHg to 110 mmHg being a part within a range from a minimum indication 0 mmHg to a maximum indication 300 mmHg”. For example, it is unclear if the scale indication corresponds to a value in a range of 100 mmHg to 110 mmHg, 0 mmHg to 300 mmHg, or some other range. Clarification is requested. 
For purposes of examination, the claim will be read as if it were written “wherein a pressure range indicated by the scale indication displayed within the frame corresponds to a range of 0 mmHg to 300 mmHg”. 
Regarding claim 7, the claim limitation “wherein between a first side corresponding to a lower pressure side and a second side corresponding to a higher pressure side of the scale indication of two sides facing each other of the frame” renders the claim indefinite. The term “the scale indication of two sides facing each other of the frame” lacks antecedent basis, and is generally unclear in its meaning. As a result, it is unclear what this term is referring to. In addition, it is unclear what is meant by “a lower pressure side” and “a higher pressure side”. In particular, it is unclear if the “lower pressure side” and “higher pressure side” are referring to a part of the scale indication, or if they are referring to a part of the sphygmomanometer. Clarification is requested.
Further regarding claim 7, the claim limitation “the display control unit performs control to restrict a range in which the scale indication slides with respect to the frame by prohibiting a minimum indication 0 mmHg from separating from a place along the first side toward the second side, and by 
For purposes of examination, the claim limitation will be read as if it were written “wherein the display control unit restricts a range in which the scale indication slides with respect to the frame such that the mark and scale indication may only represent a pressure of the blood pressure cuff in a range of 0 mmHg to 300 mmHg”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Hideyuki (JP 2007135717 A). Examiner note: the Hideyuki reference is in Japanese. Therefore, all references to paragraph numbers of Hideyuki in this Office Action refer to the Espacenet translation provided with this Office Action.
The claims are generally directed towards: a sphygmomanometer configured to electronically display, on a display screen, a graph of a pressure measured from a blood pressure measurement cuff pressing a measurement site;
a frame that spatially demarcates a region in which the display screen is displayed;
a scale indication displayed along one direction of the display screen;
a mark displayed on the display screen so as to represent the pressure of the blood pressure cuff by a position of the mark with respect to the scale indication;
a display control unit configured to adjust the display of the scale indication so that the mark represents the pressure of the blood pressure cuff as the pressure changes. 
Regarding claim 1, Hideyuki (Figure 1) teaches a sphygmomanometer (1) configured to electronically display, on a display screen (15), a graph of a pressure measured from a blood pressure measurement cuff pressing a measurement site (paragraph 0001 and 0013); a frame (10) that spatially demarcates a region in which the display screen is displayed (shown in Figure 1; paragraph 0018); a scale indication (colored bar of display screen 15; shown in Figure 3) displayed along one direction of the display screen (paragraph 0017 and 0019) ; a mark (15A of Figure 2 and 3; column graph of display screen 15) displayed on the display screen so as to represent the pressure of the blood pressure cuff by a position of the mark with respect to the scale indication (paragraph 0017 and 0019); a display control 
Regarding claim 2, Hideyuki teaches that the scale segments corresponds to pressure amounts of 1mmHg or 2mmHg (paragraph 0019). As a result, it is understood that when the pressure change is between 1 mmHg or 2mmHg, the scale indication will not be adjusted. Therefore, Hiroyuki teaches the device of claim 1 wherein when the position of the mark is inside of a predetermined allowable range the display control unit stops adjusting the scale indication.
Regarding claim 3, Hiroyuki teaches the device of claim 1, wherein a pressure change rate acquisition unit (14) is configured to extract a pressure fluctuation component produced by a pulse wave measured at the measurement site (paragraph 0025-0026).
Regarding claim 4, Hideyuki teaches the device of claim 1, wherein the scale indication (15s) is displayed along a longitudinal direction of the display screen (see Figure 1), the mark (15A) is a column graph extending in the longitudinal direction along the scale indication (see Figure 2 and 3), and the display control unit moves the scale indication along the longitudinal direction (paragraph 0025).
Regarding claim 5, Hideyuki teaches the sphygmomanometer according to claim 1, further comprising: a pressure control unit (14) configured to supply air to the cuff or discharge air from the cuff to control the pressure (paragraph 0025); and a blood pressure calculation unit (14) configured to calculate blood pressure by an oscillometric method based on the pressure of the cuff in a pressurizing process or a depressurizing process of the cuff (paragraph 0025). 
Regarding claim 6, Hideyuki teaches the device of claim 1 wherein a pressure range indicated by the scale indication displayed within the frame corresponds to a range of 0 mmHg to 300 mmHg (paragraph 0019). 
Regarding claim 7, Hideyuki teaches the device of claim 1 wherein the display control unit restricts a range in which the scale indication slides with respect to the frame such that the mark and 

Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710. The examiner can normally be reached 8:30 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on 571-273-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.T.P./Examiner, Art Unit 3791                                                                                                                                                                                                        



/ETSUB D BERHANU/Primary Examiner, Art Unit 3791